 Case 3:19-cv-00178-DJH Document 48 Filed 10/30/19 Page 1 of 3 PageID #: 524




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF KENTUCKY
                              LOUISVILLE DIVISION

EMW WOMEN’S SURGICAL CENTER,
P.S.C., et al.,

               Plaintiffs,
                                                      Case No.: 3:19-cv-00178-DJH
        v.

ADAM MEIER, in his official capacity as
Secretary of Kentucky’s Cabinet for Health and
Family Services,

               Defendant.

  PLAINTIFFS’ NOTICE OF TRANSCRIPT IN GEORGIA CASE AND PRELIMINARY
                     INJUNCTION IN ALABAMA CASE

        Plaintiffs respectfully submit the preliminary injunction hearing transcript in Sistersong v.

Kemp, 1:19-cv-2973 (N.D. Ga. Sept. 23, 2019), in which the court indicated it would accept the

plaintiffs’ motion to limit discovery on pages 72-73. This transcript is referenced in Plaintiffs’

Reply in Further Support of Their Motion to Strike Defendant’s Expert Declarations, ECF No.

46, and is attached as Exhibit A.

        Furthermore, yesterday a federal district court preliminarily enjoined Alabama’s near-

total ban on abortion. Robinson v. Marshall, 2:19cv365-MHT (WO) (M.D. Ala. Oct. 29, 2019)

(attached as Exhibit B). The court held, inter alia, that a “bright line rule governs bans, rather

than mere regulations, of pre-viability abortions.” Slip Op. at 5. The court further held:

        Alabama’s abortion ban contravenes clear Supreme Court precedent. It violates the
        right of an individual to privacy, to make “choices central to personal dignity and
        autonomy.” Casey, 505 U.S. at 851(opinion of the Court). It diminishes “the
        capacity of women to act in society, and to make reproductive decisions.” Id. at 860.
        It defies the United States Constitution.

Id. at 17.
 Case 3:19-cv-00178-DJH Document 48 Filed 10/30/19 Page 2 of 3 PageID #: 525




Dated: October 30, 2019            Respectfully submitted,


                                   /s/ Brigitte Amiri
                                   Brigitte Amiri*
                                   Rachel Reeves*
                                   Jennifer Dalven*
                                   American Civil Liberties Union Foundation
                                   125 Broad Street, 18th Floor
                                   New York, New York 10004
                                   (212) 549-2633
                                   bamiri@aclu.org
                                   rreeves@aclu.org
                                   jdalven@aclu.org

                                   Amy D. Cubbage
                                   Ackerson & Yann, PLLC
                                   734 West Main Street, Suite 200
                                   Louisville, Kentucky 40202
                                   (502) 583-7400
                                   acubbage@ackersonlegal.com

                                   Heather L. Gatnarek
                                   ACLU of Kentucky Foundation
                                   325 West Main Street, Suite 2210
                                   Louisville, Kentucky 40202
                                   (502) 581-9746
                                   heather@aclu-ky.org

                                   Leah Godesky*
                                   O’Melveny & Myers
                                   7 Times Square
                                   New York, New York 10036
                                   (212) 326-2000
                                   lgodesky@omm.com

                                   Kendall Turner*
                                   O’Melveny & Myers
                                   1625 Eye St. NW
                                   Washington, D.C. 20006
                                   (202) 383-5300
                                   kendallturner@omm.com

                                   *pro hac vice motions granted


                                   ATTORNEYS FOR PLAINTIFFS
                                      2
 Case 3:19-cv-00178-DJH Document 48 Filed 10/30/19 Page 3 of 3 PageID #: 526




                                CERTIFICATE OF SERVICE

        The undersigned certifies that the foregoing was filed with the Court using the CM/ECF
system on October 30, 2019, which will generate an electronic notice of filing to all counsel
registered with that service.

                                            s/Brigitte Amiri
                                            Brigitte Amiri




                                               3
